Citation Nr: 1438166	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  09-24 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for status post left shoulder surgery, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for gastritis and hiatal hernia with reflux esophagitis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative joint disease of the right shoulder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran's representative
ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


REMAND

The Veteran served on active duty from January 2000 to May 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

While the Veteran was unavailable to testify at his June 2014 hearing before the Board, his representative informed the undersigned that the Veteran is more disabled than currently evaluated.  New examinations are therefore warranted.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Inasmuch as VA treatment records have previously been associated with the Veteran's claims file, any outstanding records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information and authorization from the Veteran, request any outstanding medical records of the Veteran related to his service-connected disabilities.  Any such records obtained should be associated with the record.  

All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given notice and allowed an opportunity to provide such records.  

2. After the above has been completed, schedule a VA examination to evaluate the current severity of the Veteran's status post left shoulder surgery, gastritis and hiatal hernia with reflux esophagitis, and degenerative joint disease of the right shoulder.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination.  

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


